Citation Nr: 0409250	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  98-03 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for skin cancer, to 
include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for carcinoma of the 
right kidney with a nephrectomy, to include as due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for prostate cancer 
with a transurethral resection of the prostate (TURP), to 
include as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney




WITNESSES AT HEARING ON APPEAL

The Veteran-Appellant and his spouse


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1945 to 
December 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the veteran's 
claims for service connection for skin cancer, carcinoma of 
the right kidney with a nephrectomy, and prostate cancer with 
a TURP, to include as due to exposure to ionizing radiation.  

The Board issued a decision in February 2000 decision that 
was subsequently vacated by a December 2000 order of the 
United States Court of Appeals for Veterans Claims (Court).  
The Appellee's Unopposed Motion for Remand supporting the 
Court's order reflects that the February 2000 Board decision 
was vacated and remanded for readjudication in light of the 
recently enacted Veterans Claims Assistance Act of 2000.  

The Board issued another decision in July 2001 that denied 
the claims sought on appeal.  The July 2001 Board decision 
was subsequently vacated by a May 2002 order of the Court.  
The Joint Motion for Remand supporting the Court's order 
reflects that the July 2001 Board decision was vacated and 
remanded for additional development, including a request for 
DD Form 1141, and for additional reasons and bases regarding 
the veteran's claimed exposure to radiation due to his 
presence on a base where radioactive materials were stored.  
(The July 2001 Board decision also denied an appeal for 
service connection for kidney stones, including as due to 
exposure to ionizing radiation; however, in the Joint Motion 
for Remand, the veteran abandoned his appeal to the Court on 
this issue).

In October 2003, the Board remanded this case to the RO for 
additional development that included attempts to obtain the 
veteran's service personnel records, including his DD Form 
1141 (Record of Occupational Exposure to Ionizing Radiation).  
That development was undertaken, and the case was returned to 
the Board.  


REMAND

In a brief dated in October 2002, the veteran's attorney 
asserted, among other things, that the veteran should be 
afforded notice under the provisions of 38 U.S.C.A. § 5103(a) 
of the VCAA.  Following a review of the record, the Board 
finds that the RO must ensure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)), to include an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
obtained by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The record does not reflect that, subsequent to 
the Court's order, VA has advised the veteran of the evidence 
received, or notified what evidence VA would obtain, or 
requested the veteran to provide any further information 
needed to identify and obtain records or evidence that would 
support his claims of entitlement to service connection for 
skin cancer, carcinoma of the right kidney with a 
nephrectomy, and prostate cancer with a TURP, to include as 
due to exposure to ionizing radiation.  To ensure compliance 
with the notice provisions of the VCAA, these issues must be 
remanded to the RO.
 
In view of the foregoing, this case is REMANDED to the RO for 
the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), are fully complied with and 
satisfied.  See also             38 
C.F.R. § 3.159 (2003).  The RO should 
also notify the veteran of what evidence 
is required to substantiate the claims 
for service connection for skin cancer, 
carcinoma of the right kidney with a 
nephrectomy, and prostate cancer with a 
TURP, to include as due to exposure to 
ionizing radiation, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims.  

2.  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




